DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 11/5/2021.
Claim(s) 15-17 and 28 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-14, 18-27 and 29 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/5/2021, with respect to the objection of claim 27 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 8-9, filed 11/5/2021, with respect to the rejection of claims 1-14 and 18-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-14, 18-27 and 29 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Jones et al. US 20140372660 (cited in Non-Final Rejection dated 12/9/2020), teaches a transparent bridge which translates target BDFs via an external configuration unit (see para. 0061).
A close reference, Slaight US 20090083760 (cited in Non-Final Rejection dated 12/9/2020), teaches transparent rerouting where the destination EID of a header is modified (see para. 0024 and 0042).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-10, 23-24 and 27, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the internal bridge renders a multi-segmented protocol of the internal bridge transparent to a requesting endpoint by adjusting an identifier of said internal bridge associated with a direct connection to said second segment group exclusive of an indirect connection to said second segment group.

As per claim(s) 11-14 and 25-26, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 18-22 and 29, the cited prior art either alone or in combination fails to teach the combined features of:

using an internal bridge to route said ID-routed packet from said first segment group to said second segment group, wherein to route said ID-routed packet includes to render a multi-segmented protocol of the internal bridge transparent to a requesting endpoint by adjusting an identifier of said internal bridge based on a direct connection to said second segment group via said internal bridge and exclusive of an indirect connection to said second segment group via a separate bridge.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464